On Amended Application for Reinstatement.
This cause came on for further consideration upon the filing of an amended application for reinstatement by respondent Charles A Abookire, Jr., a.k.a. Charles Anthony Abookire, Jr., Attorney Registration No. 0002661, last known address in Brecksville, Ohio.
The court coming now to consider its order of April 15,1992, wherein the court, pursuant to Gov.Bar R. V(7)(c) (now Section 6[B][3]), suspended respondent for a period of one year without credit for time served, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Charles A. Abookire, Jr., a.k.a. Charles Anthony Abookire, Jr., be and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Abookire (1992), 63 Ohio St.3d 391, 588 N.E.2d 793.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.